Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-62 are pending. Applicant’s amendment filed on 10/17/2022 is acknowledged.

2.  Claims 16-58 and 61-62 stand withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.  

3.  Claims 1-15 and 59-60 are accordingly under consideration.

4.  Applicants’ IDS filed on 7/8/2022 is acknowledged and has been considered.

5.  Applicant has overcome the rejections under 35 USC112(b) which were part of the prior office action given applicants’ amendment to claims 5, 11-13 and 59-60.

6.  Applicant has overcome the rejections under 35 USC 103 which were part of the prior office action because none of the prior art references teach the recited conditions of the second ion exchange media such that greater than 90% of content of the target protein in the solution is recovered in the second flow-through. As disclosed by the specification, application of the first flow-through fraction to a second ion exchange media such as a cation exchange at a capacity or size which slightly exceeds its capacity for contaminants present in the first flow-through fraction resulted in displacement of IgG by contaminating protein with particularly good results in the yield of IgG. (¶69, 82, 88).

7. The prior double patenting rejection over US Patent Application No. 17/560,096 is withdrawn because the ‘096 was abandoned on 9/9/2022.  

Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

9.  Claims 1-15 and 59-60  are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification as originally filed does not provide support for the invention as now claimed. 

This is a New Matter rejection for the following reasons:

The phrase "preparing comprises selecting a limited volume of the second exchange media" in base claim 1 (and hence all the dependent claims) represents a departure from the specification and the claims as originally filed.

Applicant's Response points to ¶s 68-69 at the top of the Response for support for the newly added limitations ".  However, ¶s68-69 recites “small or low capacity” rather than the current recited “limited volume”. 

The examiner notes that ¶74 recites “a low capacity cation exchange step” or “low capacity anion exchange step” and ¶82 recites “a small or low capacity cation exchange media (e.g., media that includes carboxylate or sulfonate groups) in which size/capacity, and buffer conditions have been selected such that contaminating proteins are retained while IgG..” None of these phrases appear to necessarily equate to applicant’s currently recited “limited volume”.

The instant claims accordingly now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

Applicant is required to cancel the new matter in the response to this Office Action.  Alternatively, Applicant is invited to provide sufficient written support for the limitations indicated above.  See MPEP 714.02 and 2163.06.

10. The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. Claim 13 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 13 recites “wherein yield of the target protein in the second flow-through is at least 70%”. Base claim 1 recites “greater than 90% of content of the target protein in the solution is recovered in the second flow-through". The “greater than 90% of content” is considered to be equivalent to the yield of the protein. Accordingly, claim 13 does not specify a further limitation of the base claim.


Double Patenting

12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13. Claims 1-2, 4 and 13 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-41 of US copending Application No. 17/560,219, in view of Zurlo et al. (US 2007/0049733) and Bruckschwaiger et al. (WO 2013/126904), in view of Maneg et al. (WO 2018/019898), Buchacher et al. (US 2007/0173638) Park et al. (US 2017/0015732), as evidenced by Exhibit A (Celpure) and Gottschalk et al. (Biotechnol. Prog. 2008, 24, 496-503).
 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 17/560,219 claim the same method of  isolating a target protein by obtaining a solution that includes the protein and a contaminant and applying the solution to a first chromatography operated in flow-through mode and applying the first flow-through to a second chromatography media also conducted in flow-through mode (see in particular claim 18 of the ‘219).  
The ‘219 further claims that the first and second chromatography media can be ion exchange media (see claims 20-21). The ‘219 further claims that the first and second chromatography are ion exchange media having a first and second charges in opposing polarities (claims 29 and 41). 
The ‘219 further claims that the capacity of the second chromatography media is selected such that less than 3% of content of the protein in the first flow through is lost on passage through the second chromatography media (claim 18). 
The ‘219 further claims selecting capacity of the second chromatography media such that less than 3% of content of the protein in the solution is lost on passage through the fractionation module (claim 18), which is considered equivalent to the recitation that greater than 90% of content of the target protein in the solution is recovered in the second flow-through. 
The ‘219 does not recite that the target protein being IgG, that the solution is plasma and that a salt such as citrate or acetate salt is added to the solution to generate a supernatant and a precipitated, the precipitate is dissolved in an aqueous solution to generate a dissolved precipitate which is then applied to the first IEX media.
Zurlo teaches methods of isolating gamma globulins from plasma which includes the step of performing a fractionation step by adding sodium citrate, which is considered “a salt” and also “a citrate” of claims 1 and 4, to a supernatant product of a previous fractionation step, which is considered “the solution” of claim 1 and also “the solution is a product of a separation step” of claim 3, thereby forming a past (“precipitate) and supernatant. (¶17). 

Zurlo teaches that a liquid dilution of the paste product is formed such as with water, diafiltered which is then ready for further well-established chromatographic purification techniques for the production of non-denatured IgG (¶s19, 27). Accordingly Zurlo is considered to teach that the dissolved precipitate includes “the target protein” which is the IgG and a “first portion of the plurality of contaminants” because Zurlo teaches that the resulting gamma globulin is further purified. 

Bruckschwaiger also teaches recovery of IgG and A1P1 from pooled plasma which includes a “Fraction I+II+III+IV-1 precipitation”/”Fraction I-IV-1 precipitation” (¶17). Bruckschwaiger teaches preparing an enriched immunoglobulin composition which includes the steps of (a) co-precipitating immunoglobulin and A1PI from cryo-poor plasma (“solution is plasma” of claim 2), (b) solubilizing immunoglobulin in the first precipitate to form a first suspension having a soluble potion comprising immunoglobulins and an insoluble portion comprising A1PI (¶20). 

While Bruckschwaiger exemplifies using a low pH high alcohol for the precipitation of the plasma above, Bruckschwaiger teaches that generally any chemical means for precipitation of immunoglobulin and A1PI may be used including slating out such as by using sodium citrate (¶111). 

With respect to current claim 14, Bruckshwaiger teaches that the Fraction I-IV-1 supernatant can be used for the manufacture of a pharmaceutical albumin composition, which is considered to be the “recovering at least one additional protein from the supernatant”. 

Bruckschwaiger further teaches that in some embodiments the method further includes a cation exchange chromatography enrichment step (¶49). Accordingly Bruckschwaiger is considered to include adding a salt which is “citrate” to the solution which is “plasma” to generate a supernatant and a precipitate. 

It would have been obvious to one of ordinary skill in the art at effective filing date of the current application to have included to a process of purifying IgG from a precipitated plasma solution with a salt such as citrate and to have further dissolved the precipitate in preparation for further chromatography steps as claimed in the ‘219.

Those of skill in the art would have had reason to do so because Zurlo and Bruckschwaiger teach that it was known to precipitate a solution containing a target protein such as IgG and subsequently dissolve the precipitate in an aqueous solution for further chromatography processing steps.  The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

14. Claim 1-15 and 59-60 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-41 of US copending Application No. 17/560,219, in view of Zurlo et al. (US 2007/0049733) and Bruckschwaiger et al. (WO 2013/126904), as applied to claims 1-2, 4 and 13 above, and further in view  of Maneg et al. (WO 2018/019898), Buchacher et al. (US 2007/0173638) Park et al. (US 2017/0015732), as evidenced by Exhibit A (Celpure) and Gottschalk et al. (Biotechnol. Prog. 2008, 24, 496-503).
 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

The teachings of Zurlo and Bruckschwaiger are discussed above.
The ‘219 further claims that the second chromatography media can be configured as a particle or bead (claim 27) or as a filter (claim 28). The ‘219 does not however claim that the first IEX media is configured as a particle or bead.
The current invention further differs from the ‘219 in the recitation that the contaminants include Factor XI and that the process further includes adding caprylate to the dissolved precipitate, removing solids following addition of caprylate such as by application of a filtration step wherein the filter includes diatomaceous each, comprising selecting the filter to selectively retain Factor XI and where the depth filter does not include perlite. Other differences include claiming that at least one additional protein from the supernatant is recovered and that the volume of the solution is at least 500L.
The current application also differs from the ‘219 in the recitation that the therapeutic protein has not been subjected to denaturing conditions (claim 59).
Zurlo further teaches that the volume of the solution is 500 liters (¶50). 

Park teaches a method for purifying an immunoglobulin that includes the steps of dissolving immunoglobulin containing plasma protein such as a fraction I+II+III by adding distilled water and/or buffer at a substantially non-denaturing temperature and pH (¶30). Park teaches that advantageously the plasma protein fraction is dissolved in water acidified with at least one non-denaturing buffer such as sodium acetate (¶31). 

Park teaches that caprylate is added to the solution to cause precipitation and that after removal of the precipitate anion exchange and cation exchange chromatography are preformed (abstract).

Park teaches that the supernatant was filtered through a depth filter to obtain the immunoglobulin solution (¶s38, 86). Park teaches that the immunoglobulin containing supernatant may additionally be filtered by depth filters (¶36)

Park further teaches filtering a recovered fraction through a virus filter (¶19). 

Park teaches that filter aids include for example Celpure 300 which as evidenced by Exhibit A include diatomaceous earth. 

Maneg teaches filtration of a Cohn Fraction I/II/III precipitate to separate precipitate from supernatant using a filter aid such as Perlite or diatomaceous Earth. In the case of using diatomaceous earth, Maneg is considered to inherently teach that “the depth filter does not include perlite” as it is listed in the alternative to the perlite. 

Buchacher teaches preparation of antibody preparation which includes the steps of dissolving an IgG precipitate/past in purified water with acetic acid and afterwards adding caprylate such at non-IgG proteins and lipids precipitate. Buchacher teaches 
that the precipitate is removed by filtration from the IgG solution and further teaches further downstream anion-exchange chromatography in flow through mode (¶s36-37). 

Gottschalk teaches that in traditional chromatography a column is packed with a resin (stationary phase) comprising porous beads (p. 496, last line and panning to p. 497, first line). Gottschalk teaches that interest in membrane chromatography is also growing because of the success of disposable membrane filters and that in contrast to resin based flow-through processes, membrane chromatography involves the use of thin, synthetic microporous or microporous membranes that are stacked in a comparatively small cartridge. (p. 498, last 3 lines and spanning to p. 499, 1st 5 lines). ) 
It would have been obvious to one of ordinary skill in the art at effective filing date of the current application to have included to a process of purifying IgG using a scheme that includes first and second chromatography steps as claimed in the ‘219 steps along with an initial salt precipitation step as taught by Zurlo and Bruckshwaiger steps such as adding caprylate to the dissolved precipitate, removing solids following addition of caprylate such as by application of a filtration step wherein the filter includes diatomaceous earth, selecting the filter to selectively retain Factor XI and using a depth filter does not include perlite. 
Those of skill in the art would have had reason to do so because such steps in purification schemes for the isolation of IgG as from plasma were well known in the art at the time of the effective filing date of the current application, as taught by Park, Maneg, Buchacher and Gottschalk. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

15. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.  No claim is allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

November 2, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644